Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered December 23, 1993, convicting defendant upon her plea of guilty of the crime of manslaughter in the first degree.
After bludgeoning her boyfriend to death with a tire iron, defendant pleaded guilty to the crime of manslaughter in the first degree and waived her right to appeal. Insofar as she failed to move to withdraw the plea or vacate the judgment of conviction, we find that she is precluded from challenging the sufficiency of the plea on this appeal. In any event, were we to consider the merits, we would find that the plea was knowing and voluntary. Finally, we reject defendant’s claim that the sentence imposed of 5 to 15 years in prison was harsh and excessive. This sentence was imposed pursuant to the plea agreement, was well within statutory parameters and was appropriate given the violent nature of the crime.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.